Citation Nr: 9902754	
Decision Date: 01/29/99    Archive Date: 02/04/99

DOCKET NO.  98-07 994	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. 
Petersburg, Florida


THE ISSUE

Entitlement to an effective date earlier than January 17, 
1997, for assignment of a 100 percent disability evaluation 
for PTSD.  


REPRESENTATION

Appellant represented by:	The American Legion


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

Valerie E. French, Associate Counsel


INTRODUCTION

The veteran honorably served on active duty from January 1943 
to August 1945.  He served during World War II and his 
decorations include the Air Medal with 3 Oak Leaf Clusters 
and the Distinguished Flying Cross.  

This appeal arises before the Board of Veterans Appeals 
(Board) from an October 1997 rating decision of the St. 
Petersburg, Florida, Regional Office (RO) of the Department 
of Veterans Affairs (VA), in which an increased evaluation of 
100 percent was granted for PTSD, effective January 17, 1997.  


REMAND

The veteran contends that an effective date earlier than 
January 17, 1997, is  appropriate for the assignment of a 100 
percent evaluation for PTSD.  Specifically, he has claimed 
that an effective date of February 7, 1995 is warranted.  

Having reviewed the record, it is the opinion of the Board 
that further evidentiary development must be conducted prior 
to adjudication of the claim on appeal.  As the veterans 
claim is well grounded, VA has a duty to assist him in the 
development of all facts which are pertinent to his claim.  
Littke v. Derwinski, 1 Vet.App. 90 (1990).

The record indicates that the veteran began outpatient 
treatment for his service-connected mental disorder on 
February 7, 1995 at the Oakland Park OPC, and records from 
that date until September 30, 1996 have been included in the 
claims folder.  The September 30, 1996 treatment note shows 
that the veteran had called to cancel his appointment and he 
had rescheduled for the following month.  Thereafter, the 
veteran was afforded a VA mental disorders examination on 
January 17, 1997, and this examination was the basis for the 
ROs October 1997 award of a 100 percent evaluation for PTSD, 
which was made effective from the date of that examination.  

At the present time, VA outpatient treatment records 
corresponding to the period between September 30, 1996, and 
the date of the January 17, 1997 VA examination have not been 
associated with the claims folder.  These records will be 
sought on remand as they may provide information which is 
relevant to the veterans claim for an earlier effective 
date.  

Accordingly, this claim is REMANDED for the following 
actions:

1.  The RO should contact the VA OPC at 
Oakland Park, Florida, in order to 
request copies of records pertaining to 
the veterans mental health treatment at 
that facility.  As the record indicates 
that the currently available VA records 
were submitted by the veteran and were 
not sought directly from the Oakland Park 
facility, the RO should request and 
obtain all of the veterans records from 
February 1995 (when he began VA 
treatment) until January 1997, to 
specifically include records from the 
period of October, November and December 
1996, in order to ensure that the 
veterans complete VA medical record is 
associated with the claims folder.  

2.  Upon completion of the foregoing, the 
RO should review the veterans claim for 
an effective date earlier than January 
17, 1997, for the assignment of a 100 
percent evaluation for PTSD, in order to 
determine whether a favorable decision is 
now warranted.  If the decision remains 
adverse, the RO should provide the 
veteran and his representative with a 
supplemental statement of the case, along 
with a reasonable period of time to 
respond thereto.  The Board notes that 
the regulations pertaining to evaluation 
of mental disorders, 38 C.F.R. § 4.125 
et. seq., were amended effective November 
7, 1996, or during the pendency of the 
veterans claim, and any supplemental 
statement of the case should include 
discussion of the veterans claim in 
light of this regulatory change, as is 
appropriate and warranted by the facts of 
the case.  The case should thereafter be 
returned to the Board for further review, 
as appropriate.  

3.  This claim must be afforded 
expeditious treatment by the RO.  The law 
requires that all claims that are 
remanded by the Board of Veterans 
Appeals or by the United States Court of 
Veterans Appeals for additional 
development or other appropriate action 
must be handled in an expeditious manner.  
See The Veterans Benefits Improvements 
Act of 1994, Pub. L. No. 103-446, § 302, 
108 Stat. 4645, 4658 (1994), 38 U.S.C.A. 
§ 5101 (West Supp. 1998) (Historical and 
Statutory Notes).  In addition, VBAs 
ADJUDICATION PROCEDURE MANUAL, M21-1, 
Part IV, directs the ROs to provide 
expeditious handling of all cases that 
have been remanded by the Board and the 
Court.  See M21-1, Part IV, paras. 8.44-
8.45 and 38.02-38.03.

The purpose of this REMAND is to conduct further evidentiary 
development.  The Board intimates no opinion as to the 
ultimate outcome of the claim on appeal.  



		
	C. P. RUSSELL
	Member, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 1991), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Veterans Appeals.  This remand is in the nature of a 
preliminary order and does not constitute a decision of the 
Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) 
(1997).



- 2 -
